DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 04/08/2022 with respect to the rejections of claims 1 and 10 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of a newly found prior art reference. Takahashi (U.S. Publication No. 2002/0007661) teaches calculating a value of one or more parameters of the friction estimation algorithm using the friction estimation algorithm based on said previously estimated friction coefficient and ACTIVE. 122236892.01ATTORNEY DOCKET NO. 221768-0002-00-US-598347Application No.: NEWPage 4using the calculated value in the friction estimation algorithm to perform an estimation of the friction between the road surface and the tire of the vehicle based on the at least one friction related measurement, as described below. 
Applicant's arguments filed 04/08/2022 regarding the rejections of claims 19 and 20 under 35 U.S.C. 102(a)(2) have been fully considered but they are not persuasive. Applicant has asserted that Grimm does not teach receiving a previously estimated friction coefficient between the road surface and the tire of the vehicle from a central processing device or from a storage device in the vehicle, however examiner respectfully disagrees. Grimm teaches setting a working coefficient of friction which is set equal to a previously estimated coefficient and is input to the estimation method from the processor (Grimm: Col. 11, lines 60-63; i.e., at box 502, a working coefficient of friction is set equal to an initial coefficient of friction μ0, or a previously calculated coefficient of friction; see Fig. 6). Therefore, Grimm does teach the limitations as presented in claims 19 and 20. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grimm et al. (U.S. Patent No. 9475500; hereinafter Grimm).
Regarding claim 19, Grimm teaches a system for estimating the friction between a road surface and a tire of a vehicle (Grimm: Col. 11, lines 25-29; i.e., an individual participative sensing system vehicle such as the vehicle 10 of FIG. 1 contains sensors and systems to detect current conditions, compute an estimated road friction and communicate the friction to a data collection service)
comprising: at least one first sensor (Grimm: Col. 11, lines 39-44; i.e., the road surface condition classifier 400 receives inputs including … data from environmental sensors (temperature, humidity, precipitation conditions from laser or camera, etc.) on line 404);
and at least one vehicle processing device containing a friction estimation algorithm (Grimm: Col. 11, lines 35-39; i.e., FIG. 5 is a block diagram of a road surface condition classifier 400, which may be a stand-alone processor or may be incorporated or embodied in the data collection module 60 (or other processor module) of the vehicle 10; see Fig. 5 for friction estimation algorithm in the center box)
which is arranged to estimate the friction between the road surface and the tire of the vehicle based on friction related measurements (Grimm: Col. 11, lines 47-54; i.e., using these inputs, the road surface condition classifier 400 calculates a road friction condition value for the present time and vehicle location, where the road friction condition is classified on a scale from 1 (very low—such as in ice or heavy snow, temperature is below freezing, frequent anti-lock brake and traction control activations) to 10 (very high—warm, dry road, no friction mitigating factors)),
wherein the vehicle processing device is arranged to: receive a previously estimated friction coefficient between the road surface and the tire of the vehicle from a central processing device or from a storage device in the vehicle (Grimm: Col. 11, lines 60-63; i.e., at box 502, a working coefficient of friction is set equal to an initial coefficient of friction μ.sub.0, or a previously calculated coefficient of friction; see Fig. 6; the previously estimated coefficient is input to the estimation method from the processor);
	adapt the friction estimation algorithm based on said previously estimated friction coefficient (Grimm: Col. 11, lines 58-60; i.e., FIG. 6 is a flowchart diagram 500 showing a method for calculating an estimated coefficient of friction μ for a vehicle based on vehicle dynamic conditions; the estimation of friction will be adapted to be based on the initial or previously calculated coefficient of friction);
	receive at least one friction related measurement from the at least one first sensor in the vehicle (Grimm: Col. 11, lines 39-44; i.e., the road surface condition classifier 400 receives inputs including … data from environmental sensors (temperature, humidity, precipitation conditions from laser or camera, etc.) on line 404);
	and use the adapted friction estimation algorithm to perform an estimation of the friction between the road surface and the tire of the vehicle based on the at least one friction related measurement (Grimm: Col. 13, lines 1-9; i.e., the road surface condition classifier 400 of FIG. 5, using the method shown in the flowchart diagram 500 of FIG. 6, enables any participative sensing system vehicle to estimate its local road surface friction. By aggregating the road friction data from many participative sensing system vehicles, it is possible to provide a very accurate estimate of road friction which is specific to particular roadways and particular locations).
Regarding claim 20, Grimm teaches a method for estimating the friction between a road surface and a tire of a vehicle (Grimm: Col. 11, lines 25-29; i.e., an individual participative sensing system vehicle such as the vehicle 10 of FIG. 1 contains sensors and systems to detect current conditions, compute an estimated road friction and communicate the friction to a data collection service)
comprising: at least one first sensor (Grimm: Col. 11, lines 39-44; i.e., the road surface condition classifier 400 receives inputs including … data from environmental sensors (temperature, humidity, precipitation conditions from laser or camera, etc.) on line 404);
and at least one vehicle processing device containing a friction estimation algorithm (Grimm: Col. 11, lines 35-39; i.e., FIG. 5 is a block diagram of a road surface condition classifier 400, which may be a stand-alone processor or may be incorporated or embodied in the data collection module 60 (or other processor module) of the vehicle 10; see Fig. 5 for friction estimation algorithm in the center box)
which is arranged to estimate the friction between the road surface and the tire of the vehicle based on friction related measurements (Grimm: Col. 11, lines 47-54; i.e., using these inputs, the road surface condition classifier 400 calculates a road friction condition value for the present time and vehicle location, where the road friction condition is classified on a scale from 1 (very low—such as in ice or heavy snow, temperature is below freezing, frequent anti-lock brake and traction control activations) to 10 (very high—warm, dry road, no friction mitigating factors)),
the method comprising: obtaining a previously estimated friction coefficient between the road surface and the tire of the vehicle from a central processing device or from a storage device in the vehicle (Grimm: Col. 11, lines 60-63; i.e., at box 502, a working coefficient of friction is set equal to an initial coefficient of friction μ.sub.0, or a previously calculated coefficient of friction; see Fig. 6; the previously estimated coefficient is input to the estimation method from the processor);
	adapting the friction estimation algorithm based on said previously estimated friction coefficient (Grimm: Col. 11, lines 58-60; i.e., FIG. 6 is a flowchart diagram 500 showing a method for calculating an estimated coefficient of friction μ for a vehicle based on vehicle dynamic conditions; the estimation of friction will be adapted to be based on the initial or previously calculated coefficient of friction);
	performing at least one friction related measurement using the at least one first sensor in the vehicle (Grimm: Col. 11, lines 39-44; i.e., the road surface condition classifier 400 receives inputs including … data from environmental sensors (temperature, humidity, precipitation conditions from laser or camera, etc.) on line 404);
and using the adapted friction estimation algorithm to perform an estimation of the friction between the road surface and the tire of the vehicle based on the at least one friction related measurement (Grimm: Col. 13, lines 1-9; i.e., the road surface condition classifier 400 of FIG. 5, using the method shown in the flowchart diagram 500 of FIG. 6, enables any participative sensing system vehicle to estimate its local road surface friction. By aggregating the road friction data from many participative sensing system vehicles, it is possible to provide a very accurate estimate of road friction which is specific to particular roadways and particular locations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm in view of Takahashi (U.S. Publication No. 2002/0007661; hereinafter Takahashi).
Regarding claim 1, a system for estimating the friction between a road surface and a tire of a vehicle comprising (Grimm: Col. 11, lines 25-29; i.e., an individual participative sensing system vehicle such as the vehicle 10 of FIG. 1 contains sensors and systems to detect current conditions, compute an estimated road friction and communicate the friction to a data collection service):
at least one first sensor (Grimm: Col. 11, lines 39-44; i.e., the road surface condition classifier 400 receives inputs including … data from environmental sensors (temperature, humidity, precipitation conditions from laser or camera, etc.) on line 404);
and at least one vehicle processing device containing a friction estimation algorithm (Grimm: Col. 11, lines 35-39; i.e., FIG. 5 is a block diagram of a road surface condition classifier 400, which may be a stand-alone processor or may be incorporated or embodied in the data collection module 60 (or other processor module) of the vehicle 10; see Fig. 5 for friction estimation algorithm in the center box)
which is arranged to estimate the friction between the road surface and the tire of the vehicle based on friction related measurements (Grimm: Col. 11, lines 47-54; i.e., using these inputs, the road surface condition classifier 400 calculates a road friction condition value for the present time and vehicle location, where the road friction condition is classified on a scale from 1 (very low—such as in ice or heavy snow, temperature is below freezing, frequent anti-lock brake and traction control activations) to 10 (very high—warm, dry road, no friction mitigating factors)),
wherein the vehicle processing device is arranged to: receive previously estimated friction coefficient for the road surface from a central processing device or from a storage device in the vehicle (Grimm: Col. 11, lines 60-63; i.e., at box 502, a working coefficient of friction is set equal to an initial coefficient of friction μ.sub.0, or a previously calculated coefficient of friction; see Fig. 6; the previously estimated coefficient is input to the estimation method from the processor);
and receive at least one friction related measurement from the at least one first sensor in the vehicle (Grimm: Col. 11, lines 39-44; i.e., the road surface condition classifier 400 receives inputs including data from vehicle sensors (vehicle dynamics and others) on line 402; Col. 11, line 67 – Col. 12, line 3; i.e., the linear range determination can be made using the vehicle sensor data (including steering wheel angle, lateral acceleration and yaw rate, for example) and stability control system data; if the vehicle has any lateral acceleration, then the vehicle is traveling on a curve, and equation 4 would be used to calculate the friction).
Grimm does not explicitly teach calculate a value of one or more parameters of the friction estimation algorithm using the friction estimation algorithm based on said previously estimated friction coefficient and ACTIVE. 122236892.01ATTORNEY DOCKET NO. 221768-0002-00-US-598347Application No.: NEWPage 4use the calculated value in the friction estimation algorithm to perform an estimation of the friction between the road surface and the tire of the vehicle based on the at least one friction related measurement.
However, in the same field of endeavor, Takahashi teaches calculate a value of one or more parameters of the friction estimation algorithm using the friction estimation algorithm based on said previously estimated friction coefficient (Takahashi: Par. 47-49; i.e., the road friction coefficient μγn is calculated according to the following formula (13):… Road friction coefficient: μγn =((μH-μL)· dφ/dt)0+μL· dφ/dt)H-μH·(dφ/dt)L/((dφ/dt)H-(dφ/dt)L. where μH is road friction coefficient estimated in the high friction coefficient road reference value estimating section 11; the yaw rate comparison road friction coefficient estimating section 14 estimates the road friction coefficient μγn based on μH which is the high friction coefficient previously estimated in the high friction coefficient road reference value estimating section 11);
and ACTIVE. 122236892.01ATTORNEY DOCKET NO. 221768-0002-00-US-598347Application No.: NEWPage 4use the calculated value in the friction estimation algorithm to perform an estimation of the friction between the road surface and the tire of the vehicle based on the at least one friction related measurement (Takahashi: Par. 64; i.e., the weight function establishing section 16 inputs a state of roughness of road surface from the road roughness detecting means 7 and establishes the weight function K1 according to the state of roughness of a road surface and outputs the K1 to the final road friction coefficient estimating section 15; Par. 63; i.e., the final road friction coefficient estimating section 15 inputs a new road friction coefficient μγn from the yaw rate comparison road friction coefficient estimating section 14 and inputs a weigh function K … a final present road friction coefficient μγ is calculated …according to the following formula (14): μγ=μn-1+k1·(μγn-μn-1); the final road friction coefficient estimating section calculates the friction between the road surface and the tire using the previously calculated value for μγn and the measured road roughness).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Grimm to have further incorporated calculate a value of one or more parameters of the friction estimation algorithm using the friction estimation algorithm based on said previously estimated friction coefficient and ACTIVE. 122236892.01ATTORNEY DOCKET NO. 221768-0002-00-US-598347Application No.: NEWPage 4use the calculated value in the friction estimation algorithm to perform an estimation of the friction between the road surface and the tire of the vehicle based on the at least one friction related measurement, as taught by Takahashi. Doing so would allow the system to accurately calculate the road friction coefficient in a simplified and low-cost manner (Takahashi: Par. 67; i.e., the estimation of road friction coefficient can be performed with a single road friction coefficient estimating means while the estimation being accompanied by both responsibility and accuracy… the road friction coefficient estimating apparatus 1 is not made more complicated and more up-sized … the manufacturing cost can be kept low).
Regarding claim 7, Grimm in view of Takahashi teaches the system according to claim 1. Grimm further teaches wherein the previously estimated friction coefficient is received from the central processing device (Grimm: Col. 11, lines 60-63; i.e., at box 502, a working coefficient of friction is set equal to an initial coefficient of friction μ.sub.0, or a previously calculated coefficient of friction; the previously estimated coefficient is input to the estimation method from the processor).
Regarding claim 8, Grimm in view of Takahashi teaches the system according to claim 1. Grimm further teaches wherein the vehicle processing device is further arranged to determine at least one parameter of the friction estimation algorithm based on said received previously estimated friction coefficient (Grimm: Col. 11, lines 14-19; i.e., stability control systems can adapt their control parameters based on road friction data, and could also warn drivers of upcoming curve conditions, or even automatically slow down the vehicle in the case of an upcoming curve which cannot safely be negotiated under current friction conditions).
Regarding claim 9, Grimm in view of Takahashi teaches the system according to claim 8. Grimm further teaches wherein the vehicle processing device is arranged to calculate a preliminary value of a property of the tire of the vehicle based on the assumption that the friction coefficient has not changed from said received previously estimated friction coefficient (Grimm: Col. 12, lines 55-57; i.e., where Cof and Cor are the front and rear (respectively) tire lateral stiffness on dry pavement, which can be predetermined from tire characteristics; if the road surface is continuously dry pavement, then the front and rear tire lateral stiffness may be calculated based on the assumption that the friction coefficient has not changed).
Regarding claim 10, Grimm teaches a method for estimating the friction between a road surface and a tire of a vehicle comprising (Grimm: Col. 11, lines 58-60; i.e., FIG. 6 is a flowchart diagram 500 showing a method for calculating an estimated coefficient of friction μ for a vehicle):
at least one first sensor (Grimm: Col. 11, lines 39-44; i.e., the road surface condition classifier 400 receives inputs including … data from environmental sensors (temperature, humidity, precipitation conditions from laser or camera, etc.) on line 404)
and at least one vehicle processing device containing a friction estimation algorithm (Grimm: Col. 11, lines 35-39; i.e., FIG. 5 is a block diagram of a road surface condition classifier 400, which may be a stand-alone processor or may be incorporated or embodied in the data collection module 60 (or other processor module) of the vehicle 10; see Fig. 5 for friction estimation algorithm in the center box)
which is arranged to estimate the friction between the road surface and the tire of the vehicle based on friction related measurements (Grimm: Col. 11, lines 47-54; i.e., using these inputs, the road surface condition classifier 400 calculates a road friction condition value for the present time and vehicle location, where the road friction condition is classified on a scale from 1 (very low—such as in ice or heavy snow, temperature is below freezing, frequent anti-lock brake and traction control activations) to 10 (very high—warm, dry road, no friction mitigating factors)),
the method comprising: obtaining a previously estimated friction coefficient for the road surface from a central processing device or from a storage device in the vehicle (Grimm: Col. 11, lines 60-63; i.e., at box 502, a working coefficient of friction is set equal to an initial coefficient of friction μ.sub.0, or a previously calculated coefficient of friction; see Fig. 6; the previously estimated coefficient is input to the estimation method from the processor);
and performing at least one friction related measurement using the at least one first sensor in the vehicle (Grimm: Col. 11, lines 39-44; i.e., the road surface condition classifier 400 receives inputs including data from vehicle sensors (vehicle dynamics and others) on line 402; Col. 11, line 67 – Col. 12, line 3; i.e., the linear range determination can be made using the vehicle sensor data (including steering wheel angle, lateral acceleration and yaw rate, for example) and stability control system data; if the vehicle has any lateral acceleration, then the vehicle is traveling on a curve, and equation 4 would be used to calculate the friction).
Grimm does not explicitly teach calculating a value of one or more parameters of the friction estimation algorithm using the friction estimation algorithm based on said previously estimated friction coefficient and ACTIVE. 122236892.01ATTORNEY DOCKET NO. 221768-0002-00-US-598347Application No.: NEWPage 4using the calculated value in the friction estimation algorithm to perform an estimation of the friction between the road surface and the tire of the vehicle based on the at least one friction related measurement.
However, in the same field of endeavor, Takahashi teaches calculating a value of one or more parameters of the friction estimation algorithm using the friction estimation algorithm based on said previously estimated friction coefficient (Takahashi: Par. 47-49; i.e., the road friction coefficient μγn is calculated according to the following formula (13):… Road friction coefficient: μγn =((μH-μL)· dφ/dt)0+μL· dφ/dt)H-μH·(dφ/dt)L/((dφ/dt)H-(dφ/dt)L. where μH is road friction coefficient estimated in the high friction coefficient road reference value estimating section 11; the yaw rate comparison road friction coefficient estimating section 14 estimates the road friction coefficient μγn based on μH which is the high friction coefficient previously estimated in the high friction coefficient road reference value estimating section 11);
and using the calculated value in the friction estimation algorithm to perform an estimation of the friction between the road surface and the tire of the vehicle based on the at least one friction related measurement (Takahashi: Par. 64; i.e., the weight function establishing section 16 inputs a state of roughness of road surface from the road roughness detecting means 7 and establishes the weight function K1 according to the state of roughness of a road surface and outputs the K1 to the final road friction coefficient estimating section 15; Par. 63; i.e., the final road friction coefficient estimating section 15 inputs a new road friction coefficient μγn from the yaw rate comparison road friction coefficient estimating section 14 and inputs a weigh function K … a final present road friction coefficient μγ is calculated …according to the following formula (14): μγ=μn-1+k1·(μγn-μn-1); the final road friction coefficient estimating section calculates the friction between the road surface and the tire using the previously calculated value for μγn and the measured road roughness).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Grimm to have further incorporated calculating a value of one or more parameters of the friction estimation algorithm using the friction estimation algorithm based on said previously estimated friction coefficient and ACTIVE. 122236892.01ATTORNEY DOCKET NO. 221768-0002-00-US-598347Application No.: NEWPage 4using the calculated value in the friction estimation algorithm to perform an estimation of the friction between the road surface and the tire of the vehicle based on the at least one friction related measurement, as taught by Takahashi. Doing so would allow the system to accurately calculate the road friction coefficient in a simplified and low-cost manner (Takahashi: Par. 67; i.e., the estimation of road friction coefficient can be performed with a single road friction coefficient estimating means while the estimation being accompanied by both responsibility and accuracy… the road friction coefficient estimating apparatus 1 is not made more complicated and more up-sized … the manufacturing cost can be kept low).
Regarding claim 16, Grimm in view of Takahashi teaches the method according to claim 10. Grimm further teaches wherein said previously estimated friction coefficient is obtained from the central processing device (Grimm: Col. 11, lines 60-63; i.e., at box 502, a working coefficient of friction is set equal to an initial coefficient of friction μ.sub.0, or a previously calculated coefficient of friction; the previously estimated coefficient is input to the estimation method from the processor).
Regarding claim 17, Grimm in view of Takahashi teaches the method according to claim 10. Grimm further teaches the method further comprising determining at least one parameter of the friction estimation algorithm based on said obtained previously estimated friction coefficient (Grimm: Col. 11, lines 14-19; i.e., stability control systems can adapt their control parameters based on road friction data, and could also warn drivers of upcoming curve conditions, or even automatically slow down the vehicle in the case of an upcoming curve which cannot safely be negotiated under current friction conditions).
Regarding claim 18, Grimm in view of Takahashi teaches the method according to claim 17. Grimm further teaches wherein the determining at least one parameter of the friction estimation involves calculating a preliminary value of a property of the tire of the vehicle based on the assumption that the friction coefficient has not changed from said obtained previously estimated friction coefficient (Grimm: Col. 12, lines 55-57; i.e., where Cof and Cor are the front and rear (respectively) tire lateral stiffness on dry pavement, which can be predetermined from tire characteristics; if the road surface is continuously dry pavement, then the front and rear tire lateral stiffness may be calculated based on the assumption that the friction coefficient has not changed).
Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm in view of Takahashi and further in view of Hartmann (U.S. Publication No. 2015/0224925; hereinafter Hartmann).
Regarding claim 2, Grimm in view of Takahashi teaches the system according to claim 1, but Grimm does not teach wherein, if said received previously estimated friction coefficient indicates a potential sudden change in friction, the vehicle processing device is arranged to increase the sensitivity of the friction estimation algorithm.
However, in the same field of endeavor, Hartmann teaches wherein, if said received previously estimated friction coefficient indicates a potential sudden change in friction, the vehicle processing device is arranged to increase the sensitivity of the friction estimation algorithm (Hartmann: Par. 61; i.e., different pavement surface materials, puddles (2), snow-covered surfaces and leaves may cause inhomogeneous pavement surfaces, on which the coefficient of friction may change very quickly. In critical driving situations, a larger number of cells may also be used to make the locally resolved state-of-pavement/coefficient-of-friction estimation from the camera image even more precise).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Grimm to have further incorporated wherein, if said received previously estimated friction coefficient indicates a potential sudden change in friction, the vehicle processing device is arranged to increase the sensitivity of the friction estimation algorithm, as taught by Hartmann. Doing so would allow the system to achieve a more accurate estimation of the expected friction which allows for optimized control of the braking system (Hartmann: Par. 61; i.e., the control of the brakes for an emergency braking maneuver can be optimized whilst taking local coefficient-of-friction changes into account).
Regarding claim 3, Grimm in view of Takahashi teaches the system according to claim 1, but Grimm does not teach wherein, if said received previously estimated friction coefficient indicates a potential sudden change in friction, the vehicle processing device is arranged to: determine the point in time when the vehicle is expected to reach the position on the road surface  for which said potential sudden change in friction is indicated; and increase the sensitivity of the friction estimation algorithm at this point in time.
However, in the same field of endeavor, Hartmann teaches wherein, if said received previously estimated friction coefficient indicates a potential sudden change in friction, the vehicle processing device is arranged to: determine the point in time when the vehicle is expected to reach the position on the road surface for which said potential sudden change in friction is indicated (Hartmann: Par. 57; i.e., one can determine, whilst taking the odometric and time information into account, when, e.g., the left front wheel of the vehicle (5) will reach the puddle (2)); and increase the sensitivity of the friction estimation algorithm at this point in time (Hartmann: Par. 61; i.e., in critical driving situations, a larger number of cells may also be used to make the locally resolved state-of-pavement/coefficient-of-friction estimation from the camera image even more precise).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Grimm to have further incorporated wherein, if said received previously estimated friction coefficient indicates a potential sudden change in friction, the vehicle processing device is arranged to: determine the point in time when the vehicle is expected to reach the position on the road surface  for which said potential sudden change in friction is indicated; and increase the sensitivity of the friction estimation algorithm at this point in time, as taught by Hartmann. Doing so would allow the system to better control the brakes at points where there is a sudden change in road surface friction (Hartmann: Par. 61; i.e., the control of the brakes for an emergency braking maneuver can be optimized whilst taking local coefficient-of-friction changes into account).
Regarding claim 4, Grimm in view of Takahashi teaches the system according to claim 1, but Grimm does not teach wherein, if said received previously estimated friction coefficient indicates no change in friction, the vehicle processing device is arranged to decrease the sensitivity of the friction estimation algorithm.
However, in the same field of endeavor, Hartmann teaches wherein, if said received previously estimated friction coefficient indicates no change in friction, the vehicle processing device is arranged to decrease the sensitivity of the friction estimation algorithm (Hartmann: Par. 61; i.e., if the camera image shows a largely homogeneous pavement surface (such as the pavement (1) except for the puddle (2) in the present case), one can use a smaller number of grid cells than with a pavement surface that is inhomogeneous on the whole or than in the region of the puddle; using a smaller number of cells decreases the precision).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Grimm to have further incorporated wherein, if said received previously estimated friction coefficient indicates no change in friction, the vehicle processing device is arranged to decrease the sensitivity of the friction estimation algorithm, as taught by Hartmann. Doing so would allow the processing device to save computing power for when increased sensitivity is needed (Hartmann: Par. 61; i.e., the number of the cells of the grid (G) may be determined by the computing power available for image analysis).
Regarding claim 11, Grimm in view of Takahashi teaches the method according to claim 10, but Grimm does not teach wherein, if said obtained previously estimated friction coefficient indicates a potential sudden change in friction, the method further comprises increasing the sensitivity of the friction estimation algorithm.
However, in the same field of endeavor, Hartmann teaches wherein, if said obtained previously estimated friction coefficient indicates a potential sudden change in friction, the method further comprises increasing the sensitivity of the friction estimation algorithm (Hartmann: Par. 61; i.e., different pavement surface materials, puddles (2), snow-covered surfaces and leaves may cause inhomogeneous pavement surfaces, on which the coefficient of friction may change very quickly. In critical driving situations, a larger number of cells may also be used to make the locally resolved state-of-pavement/coefficient-of-friction estimation from the camera image even more precise).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Grimm to have further incorporated wherein, if said obtained previously estimated friction coefficient indicates a potential sudden change in friction, the method further comprises increasing the sensitivity of the friction estimation algorithm, as taught by Hartmann. Doing so would allow the system to achieve a more accurate estimation of the expected friction which allows for optimized control of the braking system (Hartmann: Par. 61; i.e., the control of the brakes for an emergency braking maneuver can be optimized whilst taking local coefficient-of-friction changes into account).
Regarding claim 12, Grimm in view of Takahashi teaches the method according to claim 10, but Grimm does not teach wherein, if said obtained previously estimated friction coefficient indicates a potential sudden change in friction, the method further comprises: ACTIVE. 122236892.01ATTORNEY DOCKET NO. 221768-0002-00-US-598347Application No.: NEWPage 7determining the point in time when the vehicle is expected to reach the position on the road surface for which said potential sudden change in friction is indicated; and increasing the sensitivity of the friction estimation algorithm at this point in time.
However, in the same field of endeavor, Hartmann teaches wherein, if said obtained previously estimated friction coefficient indicates a potential sudden change in friction, the method further comprises: ACTIVE. 122236892.01ATTORNEY DOCKET NO. 221768-0002-00-US-598347Application No.: NEWPage 7determining the point in time when the vehicle is expected to reach the position on the road surface for which said potential sudden change in friction is indicated (Hartmann: Par. 57; i.e., one can determine, whilst taking the odometric and time information into account, when, e.g., the left front wheel of the vehicle (5) will reach the puddle (2)); and increasing the sensitivity of the friction estimation algorithm at this point in time (Hartmann: Par. 61; i.e., in critical driving situations, a larger number of cells may also be used to make the locally resolved state-of-pavement/coefficient-of-friction estimation from the camera image even more precise).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Grimm to have further incorporated wherein, if said obtained previously estimated friction coefficient indicates a potential sudden change in friction, the method further comprises: ACTIVE. 122236892.01ATTORNEY DOCKET NO. 221768-0002-00-US-598347Application No.: NEWPage 7determining the point in time when the vehicle is expected to reach the position on the road surface for which said potential sudden change in friction is indicated; and increasing the sensitivity of the friction estimation algorithm at this point in time, as taught by Hartmann.  Doing so would allow the system to better control the brakes at points where there is a sudden change in road surface friction (Hartmann: Par. 61; i.e., the control of the brakes for an emergency braking maneuver can be optimized whilst taking local coefficient-of-friction changes into account).
Regarding claim 13, Grimm in view of Takahashi teaches the method according to claim 10, but Grimm does not teach wherein, if said obtained previously estimated friction coefficient indicates no change in friction, the method further comprises decreasing the sensitivity of the friction estimation algorithm.
However, in the same field of endeavor, Hartmann teaches wherein, if said obtained previously estimated friction coefficient indicates no change in friction, the method further comprises decreasing the sensitivity of the friction estimation algorithm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Grimm to have further incorporated wherein, if said obtained previously estimated friction coefficient indicates no change in friction, the method further comprises decreasing the sensitivity of the friction estimation algorithm, as taught by Hartmann. Doing so would allow the processing device to save computing power for when increased sensitivity is needed (Hartmann: Par. 61; i.e., the number of the cells of the grid (G) may be determined by the computing power available for image analysis).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661